30 So. 3d 596 (2010)
Cesar Angel RONDON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2917.
District Court of Appeal of Florida, Third District.
March 3, 2010.
Rehearing Denied April 8, 2010.
Cesar Angel Rondon, in proper person.
Bill McCollum, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before GERSTEN, SUAREZ, and CORTIÑAS, JJ.
SUAREZ, J.
Cesar Angel Rondon appeals from the trial court's summary denial of his motion to withdraw his plea pursuant to Florida Rule of Criminal Procedure 3.170(f). A review of the record conclusively shows that the defendant's motion to withdraw his plea was untimely filed. See Fla. R.Crim. P. 3.170(f) and (l). We therefore deny Rondon's motion for appointment of *597 counsel on appeal and affirm the trial court's order denying relief.
Affirmed.